Citation Nr: 1434930	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-41 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to June 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Philadelphia, Pennsylvania, which, in pertinent part, denied a TDIU.

The Veteran testified from San Antonio, Texas, at a May 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  At the hearing the Veteran's representative requested a 60 day continuance to submit additional medical evidence in support of the Veteran's claim.  The evidence was received by VA in July 2014.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), chloracne (rated as 30 percent disabling), tinnitus, plantar fasciitis and tibialis posterior tendinitis, hypertension, and right-leg varicose veins (rated as 10 percent disabling each), and bilateral hearing loss (rated noncompensable), with a combined schedular disability rating of 80 percent.

2.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a TDIU.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Here, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has a combined schedular disability rating of 80 percent, to including the following service-connected disabilities: PTSD, rated as 50 percent disabling, chloracne, rated as 30 percent disabling, tinnitus, plantar fasciitis and tibialis posterior tendinitis, hypertension, and right-leg varicose veins, each rated as 10 percent disabling, and noncompensably rated bilateral hearing loss.  As the Veteran's combined schedular disability rating is in excess of 70 percent, and as the rating for PTSD is in excess of 40 percent, the combined eligibility requirements of 38 C.F.R. § 4.16(a) have been met.

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or maintaining substantially gainful employment.  He has not worked since 2007.  He has reported that he is unable to stand for long periods or to walk any significant distances, so is unable to work any security positions where he would have to walk a specific beat and/or route, or which necessitates standing at a post.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  In July 2011, the Veteran received a VA general medical examination to assist in determining whether a TDIU was warranted.  As noted by the VA examiner, the Veteran's usual occupation is that of a security guard.  After examining the Veteran, the VA examiner in July 2011 opined that the service-connected planter fasciitis, tibialis posterior tendonitis, and right-leg varicosities limited the Veteran's ability to stand for long periods or to walk any significant distances.  As such, the VA examiner opined that the Veteran is unable to work any security positions where he would have to walk a specific beat and/or route, or which necessitates standing at a post; however, the VA examiner went on to opine that these disabilities do not prevent the Veteran from working a sedentary position, such as watching monitors, desk work, and/or dispatch duties.  

The Board notes that the July 2011 VA examiner's opinion did not address the impact of the Veteran's service-connected PTSD on his ability to work.  Based on the VA examiner's findings and opinion, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or maintain, at a minimum, any job requiring physical labor.  As such, the remaining question before the Board is whether the Veteran is able to obtain or maintain substantially gainful sedentary employment.

In June 2007, the Veteran received a VA PTSD examination.  The report conveyed that the Veteran primarily worked security, and that he generally had poor relationships with his supervisors and coworkers.  Regarding substance abuse issues, it was noted that the Veteran drank four to five drinks each evening in order to get to sleep.  Upon examination, the VA examiner noted the Veteran's concerns regarding his impulse control and the fact he is quick to anger.  In addition to diagnosing the Veteran with PTSD, the VA examiner also diagnosed moderate alcohol abuse second to the PTSD.  A GAF of 48 was assigned.  The VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

The Veteran received a second PTSD examination in April 2008.  Under general history, the report noted that the Veteran had a serious problem with anger, three failed marriages which his ex-wives attribute to verbal and physical abuse, and he had been fired from his last job in 2007 due to his telling off the boss.  As to his drinking, the Veteran was noted as having three to four drinks per night two to three times per week.  Upon examination the Veteran's affect was noted as irritable, and his impulse control was impaired.  He was found to be generally distrustful of people.  The Veteran was again diagnosed with both PTSD and alcohol abuse secondary to the PTSD.  A GAF of 45 was assigned.  The examiner opined that the Veteran was unable to establish and maintain effective work, school and social relationships as his PTSD related irritability was too severe.   

VA received a letter from a VA psychologist in October 2008 detailing the Veteran's PTSD.  Of note, the letter indicated that the Veteran had been unable to sustain long term employment due to absenteeism, irritability, refusal to attend anger management classes, and verbal altercations with management.  The current GAF was 45, and in the past year his GAF had been no higher than 50.  The Board has reviewed the Veteran's medical records since 2007, and there is no indication that the Veteran's GAF has ever risen above 50.

In July 2011, the Veteran received another VA PTSD examination.  The examination record reflects that the Veteran reported symptoms of trouble sleeping, fatigue, short term memory problems, periods of depression, and uncontrolled crying.  The night before the examination the Veteran drank 4 to 5 glasses of wine, and he conveyed that since 2007 the most alcohol he consumed in a 24 hour period was 8 to 9 drinks.  He has not received any alcohol treatment.  The Veteran's mood was noted as agitated, and his thought process was rambling.  His impulse control was fair, and there was a notation of episodes of violence; the last such episode was in 2009.

Upon examination, the VA examiner determined that the Veteran experienced mild, nightly sleep impairment, mild short-term memory problems, and impulse control.  A GAF of 50 was assigned.  Further, the VA examiner went on to opine that the Veteran had reduced occupational reliability and productivity due to his PTSD symptoms.  The examiner noted that the Veteran conveyed that his PTSD medications would cause him to feel numb and lose track of time.  Further, he could not be trusted to carry a side arm, he had problems with communication and conflict resolution, he had issues with authority, and his interactions with others were harsh.

In a November 2006 statement in support of his claim, the Veteran reported his irritability, outbursts of anger, and inability to maintain steady employment due to his difficulty with authority.  At the May 2014 Board videoconference hearing, the Veteran credibly testified that his PTSD medications would cause him to fall asleep on the job while he was performing sedentary work such as monitoring the security cameras.  He was let go from one such position shortly after being caught sleeping on the job as there was simply no other posts to which he could be assigned.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable.  As noted in the July 2011 VA general medical examination, the Veteran's service-connected physical disabilities render him unable to work any jobs requiring physical labor.  As to the VA examiner's contention that the Veteran could work a sedentary security job, the Veteran credibly testified that his PTSD medications caused him to fall asleep on the job while monitoring security cameras.  Further, the other evidence of record indicates that the Veteran is unlikely to be able to retain any employment due to his PTSD related irritability and anger issues.  His regular GAF scores denote serious mental health symptoms, including an inability to maintain employment. 

Given the Veteran's physical and mental limitations due to his service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A TDIU is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


